COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-15-00334-CV


ESTATE OF ORISON FLEMING
MCDONALD, II, DECEASED




                                     ------------

          FROM COUNTY COURT AT LAW NO. 2 OF WICHITA COUNTY
                      TRIAL COURT NO. 29,956-F

                                    ------------

              MEMORANDUM OPINION 1 AND JUDGMENT
                                    ------------

      We have considered the parties’ “Joint Motion to Dismiss Appeal.” It is the

court’s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by the party incurring same, for which let

execution issue. See Tex. R. App. P. 42.1(d), 43.4.


      1
       See Tex. R. App. P. 47.4.
                                      PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: February 11, 2016




                               2